Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed December 9, 2019, in which Claims 1-4 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second part" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua (US 2005/0115284).
Regarding Claim 1, Dua discloses a process for making an upper (40) for shoes, comprising the following steps: during the movement between successive reversals in the knitting machine (para.41), knitting a first part (45) of the upper having a perimeter edge simultaneously with a group of needles of said machine having an overall number of needles in a tuck stitch or loop position or in a plain drop stitch position or in a missed stitch position, which may vary up to the number of needles present in said machine (para.41, 45 & 47-51); and, during the movement between successive reversals in the knitting machine, knitting the second part (42) of the upper having a perimeter edge simultaneously with a group of needles of said machine having an overall number of needles in a tuck stitch or loop position and/or in a plain drop stitch position and/or in a missed stitch position, which may vary up to the number of needles present in said machine (para.41, 45 & 47-51); in wherein that said second part of the upper is knitted before or after said first part of the upper (para.47-51); and in wherein that the complete upper is unloaded from said machine with the connection of the perimeter edge of the 
Regarding Claim 2, Dua discloses a process according to claim 1, wherein said machine is a circular knitting machine (Abstract & para.41).
Regarding Claim 3, Dua discloses a process according to claim 1, wherein said first and second part of the upper (40) define at least a three-dimensional pouch for simultaneously containing the tip (at 45) and the heel (at 42) of the user's foot (as seen in Fig.3).
Regarding Claim 4, Dua discloses an upper (30) for shoes, comprising a first (32) and a second part (34), each knitted by a group of needles that works with a maximum number equal to the number of needles present in a needle-bearing cylinder of a circular knitting machine (para.32 & 34-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732